Citation Nr: 1510899	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to an initial rating in excess of 10 percent for chronic left ankle talocalcaneal ligament sprain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991.

The service connection claims come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and September 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran perfected a timely appeal of these issues.

The initial rating claim comes before the Board on appeal from a September 2011 rating decision of the VA RO in in Milwaukee, Wisconsin, which granted service connection for the left ankle disability.  The RO assigned an initial disability rating of 10 percent, retroactively effective from April 12, 2011.  The Veteran then perfected a timely appeal of the initial disability rating assigned.

The new and material evidence claim comes before the Board on appeal from an October 2012 rating decision of the VA RO in in Milwaukee, Wisconsin.  The Veteran submitted a Notice of Disagreement (NOD) for this issue in June 2013.  To date, the RO has not issued a Statement of the Case (SOC) for this issue.

Following the most recent readjudication of these appeals in the November 2012 and January 2013 Supplemental SOCs (SSOCs), additional pertinent evidence was added to the claims file.  However, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in December 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The current right knee disorder did not manifest during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The current left knee disorder did not manifest during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The current left shoulder disorder did not manifest during the Veteran's active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

4.  Throughout the appeal, the chronic left ankle talocalcaneal ligament sprain has been manifested by moderate limitation of motion, to include consideration of the Veteran's pain.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a left shoulder disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for an initial disability rating in excess of 10 percent for the chronic left ankle talocalcaneal ligament sprain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claims, the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  A letter from the RO dated in April 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed for the service connection claims.

The initial rating appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a left ankle disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in April 2011 before the grant of service connection for a left ankle disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the service connection claims, the record indicates that the Veteran was afforded a VA examination and medical opinion in July 2011, the results of which have been included in the claims file for review.  A VA addendum medical opinion was also obtained in July 2011.  The VA examination involved a thorough examination of the Veteran, and the VA medical opinions were provided after reviews of the claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's service connection claims.

Regarding the initial rating claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his left ankle disability.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in December 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

The Veteran seeks service connection for a right knee disorder, left knee disorder, and left shoulder disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, current diagnoses have been established.  On VA examination in July 2011, the Veteran was diagnosed with the following:  degenerative joint disease/osteoarthritis of the left shoulder acromioclavicular joint; left shoulder chronic soft tissue rheumatism associated with the above degenerative arthritis, including subdeltoid bursitis, bicipital tendonits, and supraspinatus tendonitis; osteoarthritis of the medial weightbearing joint space of the left knee; old medial meniscal ligament tear of the left knee; chronic anterior cruciate ligament tear of the left knee; old sprain of the lateral collateral ligament of the left knee; osteoarthritis of the medial and subpatellar joint spaces of the right knee; and, status post arthroscopy for repair of anterior cruciate and meniscal ligament tears of the right knee.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran's STRs document that his knees and left shoulder were normal at his April 1988 military entrance examination.  The Board notes that on his April 1988 entry Report of Medical History, the Veteran reported an injury to his knee (right or left unspecified) at the age of twelve.  However, the Veteran was not found to have a knee disorder on his military entrance examination following an examination of the knees.  Thus, the Veteran is entitled to the Presumption of Soundness and his knees are presumed sound upon his entry into the military.  38 U.S.C.A. § 1111.

During his active military service, in June 1989, the Veteran was treated for left knee pain and diagnosed with left knee "prob tendon sprain."  A July 1989 military retention examination documented normal knees and left shoulder.  On the July 1989 Report of Medical History, the Veteran reported a knee injury (right or left unspecified) in high school, but a current knee diagnosis was not provided.  X-rays taken of the knees in November 1990 were normal.  In December 1990, following complaints of right knee pain, the Veteran was diagnosed with patella tendonitis of the right knee.  In April 1991, the Veteran was treated for left shoulder pain complaints and diagnosed with "prob old AC strain."  The Veteran's July 1991 military examination did not document any left shoulder or bilateral knee disorders.  In August 1991, the Veteran was seen for complaints of left knee pain and diagnosed with left patella tendonitis.  The Veteran was not afforded another military separation examination.  His active military service ended in August 1991.  

The first post-service relevant right knee complaint was an August 1998 private treatment record, which documented that the Veteran had recently injured his right knee and required surgery as a result (which was provided in October 1998).  The first post-service relevant complaints related to the left knee and left shoulder were in November 2007 VA treatment records, which documented a left knee injury five days ago and which documented a past medical history of pain in the shoulder (left or right unspecified).  A subsequent June 2011 VA treatment record documents left shoulder pain following activity in which he had been carrying logs at his home and helping out with various jobs.  Again, the Veteran's active duty ended in 1991.  These lengthy periods without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, regarding the right knee, on a VA joint examination in July 2011, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the right knee osteoarthritis and the associated ligament tears were a result of repeated injuries occurring outside of the military, both prior to active service time when playing sports as a child, as well as documented after his military service when employed as an iron worker.  The examiner noted that the Veteran was currently "s/p arthroscopy for ACL and meniscal ligament tears."  In summary, the examiner found that the right knee osteoarthritis and previous ligament tears were most likely caused by or a result of non-service-connected injuries before military service during childhood sports participation as well as after military service during occupational work injuries.

Regarding the left knee, on a VA joint examination in July 2011, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the left knee osteoarthritis and associated medial meniscus, anterior cruciate and lateral collateral ligamentopathy were most likely a result of non-service-connected injuries, both while playing sports as a child as well as during his adult life after his military service time, as clearly documented with the injury in November 2007.  

Regarding the left shoulder, at the July 2011 VA examination the Veteran reported a medical history of sustaining an injury to his left shoulder in May 2007 following an assault 11 days prior.  Following a review of the claims file and a physical examination of the Veteran, the July 2011 VA examiner determined that the osteoarthritis and associated current soft tissue rheumatism of the left shoulder were most likely related to the acromioclavicular (AC) joint separation injury as a child with normal degenerative progression of this injury related to aging and non-service-connected occupation activity.

A VA addendum medical opinion from the July 2011 VA examiner was obtained in July 2011.  The examiner was asked to discount and not consider the Veteran's childhood injuries in forming his medical opinions.  Following another review of the claims file, the July 2011 VA examiner determined that the bilateral knee disorder and left shoulder disorder were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that osteoarthritis is common in adults.  It occurs earlier and in less usual sites in relation to specific risk factors.  These include prior injury at the involved site, repeated injury at the involved site, prior surgery at the involved site, and significant use-related mechanical trauma which may occur from lack of contralateral joint support for the activity in question (i.e., bad arthritic knee induces inability to protect the other knee during normal use).  The examiner stated that the Veteran's joints in question (bilateral knees and left shoulder) all sustained unusual and significant injuries during childhood.  However, the examiner indicated that all three of these joints "had completely recovered prior to entering service."  The examiner determined that, even discounting the childhood injury, the knee and left shoulder joints all sustained non-service-connected injuries after service that were documented and out of proportion to what was documented during the period of service.  The examiner added that the right knee also involved a history of post-service orthopedic surgery.  In summary, the VA examiner found that discounting the childhood injuries for the knees and left shoulder did not alter the likelihood that all three currently-symptomatic joint areas considered in this opinion were so because of significant post-service injuries.  The examiner stated that considering the childhood injuries did not change the opinion provided from the original evaluation because of these observations.

The examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  The examiner gave an alternative theory to address the etiology of the current disorders - namely, aging and post-service occupational activities.  There is no positive evidence to the contrary of these opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As the evidence is not in equipoise, service connection for a right knee disorder, left knee disorder, and left shoulder disorder is not warranted.  

The Veteran's claims also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1998 for the right knee and 2007 for the left knee and left shoulder, at least seven years after the Veteran's military separation in 1991.  Furthermore, the record contains post-service injuries in 1998 and 2007, which eventually required surgery for the right knee injury.  These post-service injuries demonstrate that the Veteran has not had continuous symptoms since his active military service; instead, there are superseding causes.  Further, the STRs do not show that the Veteran developed a chronic knee or left shoulder disorder during his active military service.  The STRs document one complaint related to the left shoulder, one complaint related to the right knee, and two complaints related to the left knee during a span of three years of active duty, which does not document chronic arthritis of the knees and left shoulder.  The military exit examination found the knees and left shoulder to be normal following an examination of these joints.  When the Veteran was first treated post-service in 1998 and 2007, he did not indicate that his bilateral knee disorder and/or left shoulder disorder had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish "chronic disorders."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the knees and left shoulder.  As stated above, the earliest post-service medical treatment records are dated from 1998, and the Veteran was separated from the active duty in 1991.  No diagnosis of arthritis of the knees and left shoulder was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his knees and left shoulder during his active military service, which resulted in his current disorders, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the bilateral knee disorder and left shoulder disorder to be credible, since his STRs only make one reference to the right knee and left shoulder and two references to the left knee, since his military exit examination was normal, and since the Veteran first complained of right knee pain in 1998 (seven years after his military separation) and first complained of left knee pain and left shoulder pain in 2007 (more than fifteen years after his military separation).  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic left knee, right knee, or left shoulder disorder during his active military service, which fails to show any such disorder in the post-service treatment records until at least seven years after his separation from the active duty in 1991, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of these current claims, is unfavorable to the claims for service connection for right knee disorder, left knee disorder, and left shoulder disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for right knee disorder, left knee disorder, and left ankle disorder is not warranted.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5271 for his left ankle disability.  He seeks a higher initial disability rating.

DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his left ankle disability.  Here, there is no evidence of marked limitation of motion of the left ankle to warrant a higher 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  

Specifically, since the effective date of service connection in April 12, 2011, the Veteran was afforded a VA joints examination in July 2011.  At the examination, the Veteran reported intermittent pain in his left ankle, which increased with prolonged standing, walking, and weather changes.  The Veteran described morning stiffness in his left ankle.  When wearing his "high-top military boots," he did not experience any pain during rest or walking.  The Veteran performed physical therapy exercises and took medication for his left ankle, both of which helped with the pain.  At the examination, his ranges of motion of the left ankle were dorsiflexion to 10 degrees (normal is to 20 degrees) and plantar flexion to 46 degrees (normal is to 45 degrees).  These measurements did not change after three repetitions.  The Veteran had pain only upon performing the dorsiflexion measurement.

The Veteran was afforded another VA joint examination in December 2012.  At the examination, the Veteran reported left ankle pain (7-8 on a scale of 1-10) if he did not take his pain medications.  His pain was worse with standing activities and was better when he rested or sat.  The Veteran continued to wear "high top military boots" to support the ankle.  He performed at-home physical therapy stretches for his left ankle.  He reported an occasional clicking or popping sound in his left ankle.  The Veteran was able to walk, climb stairs, and perform all of his activities of daily living despite his left ankle pain.  The Veteran also reported flare-ups of the left ankle at the examination.  Specifically, he stated that going up and down stairs flared up the pain in his left ankle, so he took the elevator instead.  At the examination, his ranges of motion of the left ankle were dorsiflexion to 10 degrees (normal is to 20 degrees) and plantar flexion to 45 degrees (normal).  The Veteran had objective evidence of painful motion with dorsiflexion only.  The Veteran was able to perform repetitive-use testing with three repetitions, and his ranges of motion measurements did not change following the repetitions.

The VA and private treatment records contained in the claims file do not provide any contrary evidence.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his left ankle disability.  Here, there is no evidence of marked limitation of motion of the left ankle to warrant a higher 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5271.  At both VA examinations, the Veteran had normal plantar flexion of his left ankle with no objective evidence of painful motion.  The Veteran had 10 degrees less of range of motion on his dorsiflexion measurement of the left ankle, even with consideration of his pain.  His measurements did not change following repetitive motion.  The Board does not find that this evidence demonstrates marked limitation of motion of the left ankle.  Instead, the Board finds that these measurements are best characterized as moderate, as the Veteran has normal plantar flexion and somewhat limited dorsiflexion of his left ankle.  None of the VA examiners found that the Veteran had marked limitation of motion of his left ankle, even when considering the Veteran's pain.  The VA and private treatment records contained in the claims file do not provide any contrary evidence.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left ankle.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5271.  38 C.F.R. § 4.71a.  Specifically, at both of the examinations, the Veteran was able to perform repetitive-use testing of the left ankle with three repetitions, and his ranges of motion measurements did not change following the repetitions.  Objective evidence of painful motion was not documented for either plantar flexion measurement.  Additionally, in considering the Veteran's reported flare-ups and pain of the left ankle and his measurements at the examination, the December 2012 VA examiner determined that the Veteran did not have additional limitation in ranges of motion of the left ankle following repetitive-use testing.  The Veteran did have functional loss and/or functional impairment of the left ankle.  Specifically, the Veteran had pain on movement and less movement than normal in the left ankle.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left ankle on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left ankle to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left ankle disability based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's left ankle disability, but finds none are raised by the medical evidence.  Specifically, the Board notes that DC 5270 provides ratings for ankylosis of the ankle.  However, DC 5270 is not applicable because ankylosis of the left ankle was not demonstrated by the Veteran's ranges of motion of the left ankle, albeit limited, at the VA examinations.  Additionally, the December 2012 VA examiner specifically found that the Veteran's left ankle was not ankylosed.  Therefore, a higher disability rating is not warranted under DC 5271 for the left ankle disability.  38 C.F.R. § 4.71a.
Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected left ankle disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's left ankle disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left ankle disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and limitation of motion that affects his ability to stand and walk for prolonged periods.  The regulations address limitation of motion and pain, and the Veteran's pain upon motion was considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the left ankle were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the December 2012 VA examination, the VA examiner found that the Veteran's left ankle disability had no impact on his work.  Throughout the appeal, the Veteran has not alleged that his service-connected left ankle disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to an initial rating in excess of 10 percent for chronic left ankle talocalcaneal ligament sprain is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining acquired psychiatric disorder claim can be properly adjudicated.   

The Veteran's NOD received in June 2013 is a valid disagreement with the October 2012 rating decision that denied his claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  To date, the AOJ has not issued a SOC on this issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a SOC concerning his claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, including citations to all relevant laws and regulations pertinent to this claim.  Also advise him and his representative of the time limit in which they may file a substantive appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, they perfect a timely appeal of this additional claim should the AOJ return this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


